                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: / / lf     /7-0
 YOV ANNY DOMINGUEZ,for himself and
 on behalf of all other persons similarly
 situated,                                                           20-CV-206 (RA)
                                  Plaintiff,                              ORDER
                          V.

 ANTHOMLLC,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

         No later than January 22, 2020, Plaintiff shall file a letter updating the Court as to the

status of this case, including whether Defendant has been served yet.

SO ORDERED.
Dated:      January 21, 2020
            New York, New York
